Citation Nr: 0617270	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-03 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for residuals of cold 
injuries to the hands and lower extremities.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) initial rating 
for hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issue of service connection for PTSD, addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT


1. A current hip disability is not demonstrated.  

2.  Current residuals of cold injuries to the hands and lower 
extremities are not demonstrated.

3.  The hepatitis B is not productive of demonstrable liver 
damage with mild gastrointestinal disturbance or intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period. 


CONCLUSIONS OF LAW

1.  A hip disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Residuals of cold injuries to the hands and lower 
extremities was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The criteria for compensable disability evaluation for 
hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Hip Disability 

The veteran asserts that he has a hip disability that is the 
result of service.  He has provided no details as to the 
cause or nature of his hip disorder.  The record indicates 
that on several occasions the RO has attempted to obtain 
service medical and personnel records of the veteran, 
including records identified by the veteran, unfortunately 
without success.  His service medical and personnel records 
appear to have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973. Under such 
circumstances, the Court of Appeals for Veterans Claims has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

In order to establish service connection for a hip disorder, 
the record must contain three things: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. 
§3.303(a).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The first requirement of service connection is that there is 
current medical evidence of disability.  VA provided the 
veteran with a X-ray of the left hip in February 1998.  
Findings revealed no abnormalities.  Post service clinical 
records do not contain evidence of a hip disorder.  
Notwithstanding, the unfortunate loss of the veteran's 
service medical records apparently due to fire, the record 
contains no medical evidence of a current hip disability.  
Because the veteran has failed to demonstrate the first 
requirement of service connection, the second and third 
requirements will not be addressed.  

The veteran has claimed combat status during the Korean War 
which has not yet been confirmed, yet must be considered in 
light of his claim.  In the case of a veteran who engaged in 
combat with the enemy in active service VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service.  38 
U.S.C.A. § 1154(b) (West 2002).  However, case law also 
provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability, and that the veteran is required to meet 
his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence. See Collette v. Brown, 82 F.3d 389, 392 (1996).  
The veteran has not met his burden of showing that he has a 
current hip disability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board concludes that current 
medical evidence of a hip disability is not shown.  This is 
negative evidence against his claim and service connection 
for a hip disability is not warranted.  



II.  Service Connection for Residuals of Cold Injuries to the 
Hands and Lower Extremities  

The veteran contends that he has residuals of cold weather 
injuries to his hands and lower extremities that were 
sustained while trying to retrieve a jeep from a river during 
service in the Korean War. 

The veteran's service records have apparently been destroyed 
by fire, and as a result, there is a heightened obligation 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

As noted in the section above, a claim of service connection 
requires evidence of a current disability.  The record is 
absent for any medical evidence of current disability 
attributable to residuals of cold injuries to either the 
hands or lower extremities. While neurological findings in 
the record have shown pathology such as diminished sensations 
in the extremities, the pathology has been associated with 
diabetic neuropathy. There is absolutely no medical evidence 
of any cold injury residuals of the extremities.  In that the 
first requirement of service connection has not been 
demonstrated, the second and third requirements of service 
connection medical evidence of in-service incurrence or 
aggravation, and medical evidence of a nexus need not be 
addressed. The veteran has claimed combat status during the 
Korean War that has yet to be confirmed, but here is not 
relevant as the evidentiary burden of current disability for 
service connection has not been met. 

Current medical evidence of residuals of cold injuries to the 
hands and lower extremities is not shown, which is negative 
evidence, and service connection for residuals of cold 
injuries to the hands and lower extremities is not warranted.  

III.  A Compensable Initial Rating for hepatitis B.

The veteran contends that his hepatitis B disorder is more 
disabling than the current non-compensable disability 
evaluation indicates.  Service connection for this disorder 
was granted by a rating decision of January 2001, and the 
disorder has been rated as noncompensable since that time.  
Because this claim involves a request for a higher rating 
following the initial grant of service connection, the issue 
has been re-characterized it in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).
The veteran's service-connected hepatitis B disability is 
rated under 38 C.F.R. § 4.114, which provides the schedule of 
ratings for the digestive system.  During pendency of this 
claim, certain provisions of 38 C.F.R. § 4.114 were revised 
effective July 2, 2001, including 7345, which addresses 
infectious hepatitis.  This means that his condition must be 
evaluated under the old and new versions of the regulations 
that apply to hepatitis B.  

Prior to July 2, 2001, Diagnostic Code 7345, provided that 
healed, nonsymptomatic hepatitis is rated zero percent 
disabling. A 10 percent rating is assigned for hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.

The new rating criteria at 38 C.F.R. § 4.114, Diagnostic Code 
7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows. 
Nonsymptomatic liver disease is rated zero percent. A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.

Several notes follow Diagnostic Code 7345 and give additional 
information on how to apply this diagnostic code.  Note (1) 
instructs to evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).  Note (2) states that for 
purposes of evaluating conditions under Diagnostic Code 7345, 
''incapacitating episode'' means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Note (3) requires that hepatitis B infection must 
be confirmed by serologic testing in order to evaluate it 
under diagnostic code 7345.

The above described changes in the law may have consequences 
in this case.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria. See, e.g., 
VAOPGCPREC 7-2003. The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation. The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply). See 
also VAOPGCPREC 3-2000 (April 10, 2000).

The Board has reviewed the medical evidence and it does not 
reveal findings that equate to a compensable evaluation for 
hepatitis B. It is noteworthy that liver function testing has 
been reported as normal in the recent past, and there is no 
evidence of demonstrable liver damage with mild 
gastrointestinal disturbance. The veteran has reported 
episodes of fatigue and right upper quadrant pain at the last 
medical examination. There is no indication that these 
symptoms equate to the requirements for a compensable 
disability evaluation, namely; intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration or at 
least one week, but less than two weeks, during the past 12-
month period. Also, it has been clinically reported in the 
recent past that there are no residuals of the veterans' 
hepatitis B.  

For instance, in a March 2002 statement, a private physician 
reported that the veteran had suffered no residual disability 
from hepatitis B.  Private and VA clinical records through 
January 2005 show hepatitis B and an unrelated fatty liver as 
diagnoses.  Anemia has been specifically associated with this 
diagnosis and is not attributable to any residuals of 
hepatitis B.  

The veteran was provided a VA medical examination in February 
2005 to determine the level of disability associated with 
hepatitis B.  At that time, he reported up and down liver 
function results and fatigue.  He complained of upper right 
quadrant pain that occurred four to five times per month that 
was 8 out of 10, and lasted 10 to 30 minutes.  It was 
reported that a review of liver function testing to 2000 
revealed normal findings.  The veteran was described as 
obese. A physical examination revealed mild tenderness in the 
right and left upper quadrants. There was no hepatomegaly.  
The diagnosis was hepatitis B exposure, no acute infection.  

Based on the foregoing negative medical findings for 
residuals of hepatitis B, the Board concludes that either 
under the old or the new rating evaluations the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  There is neither demonstrable liver damage with mild 
gastrointestinal disturbance, nor evidence of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
attributable to hepatitis B having a total duration or at 
least one week, but less than two weeks, during the past 12-
month period.  The weight of the evidence is against the 
veteran's claim. An increased (compensable) initial rating 
for hepatitis B is not warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In August 2001, May 2002, and in March, April, July, and 
December 2003, VA sent letters notifying the veteran of the 
evidence necessary to establish his claims.  The veteran has 
been informed of what he was expected to provide and what VA 
would obtain on his behalf, and asked him to provide VA with 
any evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and other lay testimony. 
The veteran's service records have apparently been destroyed 
by fire at the NPRC.  The Board has recognized its heightened 
obligation explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. O'Hare, supra.  The 
record discloses the RO has submitted repeated requests for 
searches for medical records, and has attempted to 
reconstruct records relevant to this period from alternate 
sources, without success. The Board is satisfied that all 
sources for further development of the record have been 
exhausted and that further referral of this matter to the 
NPRC will not result in additional development of the record. 
The veteran has been afforded VA medical examinations to 
evaluate his service connected hepatitis B. A remand to 
obtain any other information pertinent to the claims ready 
for disposition is not considered necessary.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.




ORDER

Service connection for residuals of cold injuries to the 
hands and lower extremities is denied.  

Service connection for a hip disability is denied.   

An increased (compensable) initial rating for hepatitis B is 
denied. 


REMAND

The veteran contends that he was engaged in combat during 
service and that as a result of his military service he has 
PTSD. It is noteworthy that the record does reveal clinical 
diagnoses of PTSD.  The veteran's DD 214 shows that he served 
in Korea during the Korean War, but the document does not 
show that he received any recognized combat awards, citations 
or medals. Submitted in September 2005 is a document 
indicating that the veteran served in combat while in Korea 
in the 21st. A.A.A. BN, 25th INF. DIV., C BTRY.  There is no 
official confirmation of the veteran's claimed combat status. 
There is also no indication that the veteran has been queried 
concerning his claimed PTSD stressors.  Based on the 
foregoing it is apparent that additional evidence is 
necessary.         

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the following 
detailed information as to each of his 
stressor event(s): the dates of the 
incident(s) (or at least within a 30 day 
time frame); the names, ranks, and units 
of assignments of all persons present at 
the incident(s). Advise the veteran that 
with complete information VA can better 
assist him in attempting to verify the 
claimed stressors.

2.  The RO should take appropriate action 
to request a search of  records for the 8th 
Army, 21st. A.A.A. BN, 25th INF. DIV., C 
BTRY to determine the veteran's combat 
status, if any, and verify his claimed 
stressors, if reported by the veteran, to 
the U.S. Army and Joint Services Research 
Center (JSRRC). Any available personnel 
records, including the DD 214, should be 
forwarded to the JSRRC.

3.  If the veteran's combat status is 
confirmed, or if JSRRC corroborates the 
veteran's claimed stressors, the veteran 
should be accorded an examination by a VA 
psychiatrist, who should ascertain whether 
any psychiatric disorder is currently 
manifested and, if so, the appropriate 
diagnosis thereof. If PTSD is diagnosed, 
the examiner should identify the verified 
stressor(s) that form the basis for that 
diagnosis. A report of the examination 
should be associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for PTSD. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


